UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6030



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TWANNETTE HOLLAND,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-03-72; CA-04-434-2)


Submitted:   May 27, 2005                  Decided:   June 21, 2005


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Twannette Holland, Appellant Pro Se. Alan Mark Salsbury, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Twannette Holland, a federal prisoner, seeks to appeal the

district court’s order denying relief on her 28 U.S.C. § 2255

(2000) motion.     This order is not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1); see Reid v. Angelone, 369 F.3d 363, 368-69, 374 n.7

(4th Cir. 2004).    A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural findings by the

district court are also debatable or wrong.        See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Holland

has not made the requisite showing.        Accordingly, we deny a

certificate of appealability and dismiss the appeal.

     We also deny Holland’s motions for appointment of counsel and

for leave to proceed in forma pauperis.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                               - 2 -
        DISMISSED




- 3 -